860 So. 2d 534 (2003)
In re James Harvey BROWN, Jr.
No. 2003-B-2879.
Supreme Court of Louisiana.
November 14, 2003.


*535 ATTORNEY DISCIPLINARY PROCEEDINGS
PER CURIAM.
IT IS ORDERED that the Petition for Consent Discipline be accepted and that James Harvey Brown, Jr., Louisiana Bar Roll number 3563, be suspended from the practice of law in Louisiana for a period of three years.
IT IS FURTHER ORDERED that all costs and expenses in the matter are assessed against respondent in accordance with Supreme Court Rule XIX, § 10.1, with legal interest to commence thirty days from the date of finality of this court's judgment until paid.